DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	An amended claim set was received on 07/01/2022. Applicant has amended claims 1 and 5 to further limit the saccharide-degrading enzyme to chondroitinase ABC and to require a range of 2 µg to 7 µg. Applicant has added claims 8-11, which are drawn to specific concentrations and titers of the saccharide-degrading enzyme. Applicant’s amendments are found to be supported by the specification.

Claim Status
	Claims 1-11 are currently pending and have been examined on their merits.

Claim Objections
RE: Previous objections to the claims
	Claims 3 and 5 were previously objected to because of minor typographic errors. An amended claim set was received on 07/01/2022. The amendments to the claims are sufficient to overcome the objection of record. Therefore, the objection to claims 3 and 5 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


New Ground of Rejection
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsuyama et al. (US 2013/0230509 A1). 
Matsuyama et al. (hereinafter Matsuyama) provides a substance which can be used as an active ingredient for improving neuropathic pain (abstract), particularly based upon the finding that chondroitinase ABC can improve neuropathic pain caused by a nervous disorder ([0029]).
	Regarding claim 1, Matsuyama teaches a medicinal agent (i.e. pharmaceutical composition) comprising chondroitinase ABC ([0044]-[0045], [0065]). Matsuyama further teaches that the medicinal agent can be formulated into a solid preparation for dissolution before use by drying through a drying method such as lyophilization ([0069]) and is in a unit dosage form (i.e. a unit dose formulation)([0079]).
	With respect to the titer of not less than 0.3 unit/µg, Matsuyama teaches that the preferred specific activity is not less than about 0.3 units/µg ([0078]). It is considered that Matsuyama’s “specific activity” is synonymous with applicant’s “titer” because applicant defines titer to mean the enzyme activity (units) per 1 µg of saccharide-degrading enzyme (specification, [0034]). 
	With respect to the amount of not less than 2 µg and not more than 7 µg, Matsuyama teaches that the “most preferred” dosage range for intrathecal dosing is about 600 mU (i.e. 0.6 U) to about 1500 mU (i.e. 1.5 U)([0076]). This dosage range corresponds to a range of about 2 µg (0.6/0.3) to about 5 µg (1.5/0.3) when the chondroitinase ABC has a titer of 0.3 unit/µg. Matsuyama teaches that the “most preferable” dose is about 1500 mU (i.e. 1.5 U)([0075]), which corresponds to about 5 µg.
	Regarding claim 2, as discussed above, Matsuyama teaches that the preferred dosing range is about 0.6 U to 1.5 U and the preferred dosing is about 1.5 U. None of these values are more than 4 U. It is considered that Matsuyama’s “dosing range” is the same as applicant’s “enzyme activity” because claim 1 recites that the composition is in a “unit dose” formulation (line 3). Therefore Matsuyama’s “dosing” is simply the amount of activity (U) per unit dose. 
	Regarding claim 3, as discussed above, Matsuyama teaches the medicinal agent in the range of about 2 µg to about 5 µg and a preferred dose of 5 µg. Because Matsuyama teaches compositions in ranges and specific amounts which are completely encompassed by the range set forth in claim 1, it is considered that the composition taught by Matsuyama inherently possesses the recited storage stability characteristic.
	Regarding claim 4, as discussed above, Matsuyama teaches the medicinal agent. Matsuyama also provides a “kit” containing a diluent and the medicinal agent ([0079]). This is considered to meet applicant’s recitation of “a package comprising the pharmaceutical composition according to claim 1 contained in a container” because applicant teaches that “container” is “not particularly restricted as long as it is able to contain the pharmaceutical composition” (specification, [0030]). 
	 Regarding claims 5 and 6, Matsuyama teaches that the medicinal agent can be formulated (i.e. prepared or produced) by drying a liquid preparation through lyophilization ([0069]) and is in a unit dosage form (i.e. a unit dose formulation)([0079]).
	With respect to the titer of not less than 0.3 unit/µg, Matsuyama teaches that the preferred specific activity is not less than about 0.3 units/µg ([0078]). 
	With respect to the amount of not less than 2 µg and not more than 7 µg, Matsuyama teaches that the “most preferred” dosage range for intrathecal dosing is about 600 mU (i.e. 0.6 U) to about 1500 mU (i.e. 1.5 U)([0076]). This dosage range corresponds to a range of about 2 µg (0.6/0.3) to about 5 µg (1.5/0.3) when the chondroitinase ABC has a titer of 0.3 unit/µg. Matsuyama teaches that the “most preferable” dose is about 1500 mU (i.e. 1.5 U)([0075]), which corresponds to about 5 µg.
	Finally, Matsuyama teaches that the resulting medicinal agent formulation is a “solid preparation”, which is considered to be a “unit dose” of the pharmaceutical composition especially in view of Matsuyama’s teaching that the preparation can be a granule or powder preparation ([0069]).
	Therefore, it is considered that the only difference between the instant claim and the teaching of Matsuyama is the claimed act of “putting a solution…into the container”. This is considered to be a step inherent to the act of lyophilizing a preparation and is one which would necessarily be performed to lyophilize a “liquid preparation”. This interpretation is supported by applicant’s teaching that the “container” is not particularly restricted as long as it is able to contain the pharmaceutical composition (specification, [0030]).
	Regarding claim 7, as discussed above, Matsuyama teaches that the preferred dosing range is about 0.6 U to 1.5 U and the preferred dosing is about 1.5 U. None of these values are more than 4 U. It is considered that Matsuyama’s “dosing range” is the same as applicant’s “enzyme activity” because claim 5 recites that the composition is in a “unit dose” (line 5). Therefore Matsuyama’s “dosing” is simply the amount of activity (U) per unit dose. 
	Regarding claims 8 and 9, as discussed above, Matsuyama teaches a dosing range of about 2 µg to about 5 µg. Therefore, the instantly claimed range (not less than 2.5 µg and not more than 5 µg) falls within the range disclosed by Matsuyama. Furthermore, Matsuyama teaches a specific “most preferred” dose of about 5 µg which is a dose inside of the instantly claimed range. 
	Regarding claims 10 and 11, as discussed above, Matsuyama teaches that the chondroitinase ABC has a titer of not less than 0.3 unit/µg. It is considered that Matsuyama’s “specific activity” is synonymous with applicant’s ““titer” because applicant defines titer to mean the enzyme activity (units) per 1 µg of saccharide-degrading enzyme (specification, [0034]). Therefore, the instantly claimed range falls within the range disclosed by Matsuyama. Matsuyama teaches the use, in a specific example, of a chondroitinase ABC with an activity of 0.380 unit/µg ([0086]). This is considered to be a disclosure with sufficient specificity to anticipate the instantly claimed range. See MPEP 2131.03(II). It is noted that formulation of chondroitinase ABC at this titer in the preferred dosage range provided by Matsuyama would result in a dosage of about 1.7 µg (0.6/0.36) to about 4.2 µg (1.5/0.36) with a preferred dose of 4.2 µg, which are ranges that overlap with the instantly claimed 2 µg to 7 µg and a preferred dose which falls within the claimed range.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

RE: Rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JPH 11236336 A; English Machine Translation).
	Claims 1-7 were previously rejected under 35 U.S.C. 103 as being obvious over Ishikawa et al. Applicant traverses this rejection by arguing that the amendments to the claims are sufficient to overcome Ishikawa. First, Applicant argues that further limiting to chondroitinase ABC causes the claimed invention to no longer be made obvious over Ishikawa. Second, Applicant argues that the instantly claimed range (2 µg to 7 µg) would not be subject to a prima facie case of obviousness over Ishikawa because the specification shows that 2 µg to 7 µg is a critical value due to unexpected and critical results (an ability for the claimed range of concentrations to protect from titer reduction following lyophilization) as reported in table 1 ([0102]). 
	Applicant’s arguments have been fully considered but have not been found to be persuasive. With respect to applicant’s first argument, as set forth in the previous Office Action, Ishikawa’s teaching is drawn to a pharmaceutical composition containing chondroitinase ABC. Therefore, it is not clear how amending the claim to limit the genus (“saccharide-degrading enzyme”) to a species (“chondroitinase ABC”) overcomes a reference which explicitly teaches said species. 
With respect to Applicant’s second argument, applicant specifically argues that samples 2 and 3 are lyophilized preparations with unexpected “very high titer” as compared to samples 1 and 4. This is not found to be convincing because the titers for samples 1-4 are 0.331, 0.376, 0.392, 0.344 U/µg, respectively (see table 1). No statistical analysis was performed to determine the significance of a difference between, for example, the titer of sample 4 (0.344) and the titer of sample 2 (0.376). Furthermore, many of the claims require that the lyophilized saccharide-degrading enzyme has a titer of “not less than 0.3 U/µg”. Titers of “not less than 0.3 U/µg” are seen across all of the tested concentrations of chondroitinase ABC.
With respect to the composition claims (1-4, 8, and 10), the benefit of the alleged “critical” concentration cannot be extended to these claims because applicant alleges that the unexpected characteristic is linked to the use of a certain amount of enzyme when lyophilizing. These claims do not recite the act of lyophilizing and merely require that the chondroitinase ABC is lyophilized (i.e. in a lyophilized form). Therefore the enzyme does not necessarily possess the unexpected characteristic. For example, within the scope of the claim, the pharmaceutical composition can comprise chondroitinase ABC which was lyophilized in a batch of 100 grams and was then formulated in a unit dose formulation of 2 µg to 7 µg. 
Applicant states that it is “well known within the art that when the amount of the enzyme contains is small, the titer during lyophilizing is more likely to decrease” (remarks, p. 5, par. 4) and points to the relative enzyme activity of table 1 as evidence that it is possible to suppress a decrease in titer by having the enzyme in the range of 2 µg to 7 µg. Because applicant has not provided any analysis or details on the number of replicates (i.e. was this study performed one time or in multiplicate?), it can be reasonably argued that the “unexpected result” is simply that sample 4 unexpectedly has a reduced titer when in the amount of 9.1 µg/unit dose and the other three samples merely follow the “well-known” trend of increased reduction in titer when the amount of enzyme is small. 
Finally, even if applicant has sufficiently demonstrated that the concentration is critical, the alleged criticality of the concentration cannot be extended to concentrations which applicant has not demonstrated to elicit a suppressed reduction in enzyme titer (i.e. 2 µg – 2.49 µg and 5.01 µg – 7 µg).
For the reasons discussed above, applicant’s arguments are not found to be convincing. However, since applicant has amended the claims, the rejection of record has been withdrawn and a new ground of rejection has been set forth in the 35 U.S.C. 102 section of this action to address the limitations set forth in the amended claim set.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-8, 10-11, 13, and 16 of copending Application No. 16/975,252.
	Claims 1-7 were provisionally rejected as being unpatentable over claims 2, 6-8, 10-11, 13, and 16 of copending Application No. 16/975,252. Applicant did not argue the merits of the provisional rejection but has instead argued that the amendments to claims 1 and 5 are sufficient to distinguish the claimed subject matter from the claims of ‘252. Specifically, applicant argues that the saccharide-degrading enzyme chondroitinase ABC is not made obvious by the claims of ‘252 and that the amount of not less than 2 µg and not more than 7 µg is not made obvious by the claims of ‘252.
Applicant’s argument has been fully considered but is not found to be persuasive. Claim 2 of ‘252 states “…wherein an amount of the enzyme per the container is less than 10 µg”. Therefore, the claimed range falls entirely within the range recited in claim 2 of ‘252. As to the question of whether limitation to “chondroitinase ABC” is sufficient to be non-obvious over the “saccharide-degrading enzyme” of ‘252, the specification of ‘252 defines “saccharide-degrading enzyme” to include chondroitinase ABC ([0013]). Although the disclosure of the conflicting patent may not be used as prior art, the specification can be used as a dictionary to learn the meaning of a term in the claim (See MPEP 804(II)(B)(2)(a)). In this case, the specification is used to determine the meaning of “saccharide-degrading enzyme”, which is a term explicitly defined in the specification. This interpretation of the specification is supported by MPEP 804(II)(B)(2)(a) which lays out the appropriateness of using the specification when the application being examined is directed to a species within the reference patent genus. This section of the MPEP states “[i]f the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (Id.). Therefore, because the reference patent (‘252) defines the genus “saccharide-degrading enzyme” as including chondroitinase ABC, this limitation is not sufficient to overcome ‘252.
Since applicant has substantially amended the claims, the provisional rejection of record has been withdrawn and a new provisional ground of rejection is set forth below. 

New provisional ground of rejection
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-8, 10-11, 13, and 16 of copending Application No. 16/975,252. 
Claim 1 is analogous to claim 11 of ‘252. Claim 11 of ‘252 requires a lyophilized saccharide-degrading enzyme having a titer of not less than 0.3 unit/µg in an amount less than 10 µg. The claims differ as the instant claim requires the amount of not less than 2 µg and not more than 7 µg. The instantly claimed range falls entirely within the range of “less than 10 µg” recited in claim 11 (depending from claim 2). The claims further differ because the instant claim requires that the “saccharide-degrading enzyme” is chondroitinase ABC. The specification of ‘252 defines the genus “saccharide-degrading enzyme” to include the species chondroitinase ABC ([0013]). While the instant claim does not require the container containing the pharmaceutical composition, the instantly claimed composition is made obvious by claim 11 of ‘252 regardless of whether it exists within a container. 
Claim 2 is analogous to claim 10 of ‘252. Claim 10 of ‘252 recites an enzyme activity of less than 5 units. The instant claim of “not more than 4 units” falls within the range of claim 10 of ‘252.  Claim 10 of ‘252 does not require that the enzyme has a titer of not less than 0.3 unit/µg, however, claim 11 of ‘252 makes obvious this further limitation by teaching a titer of not less than 0.3 unit/µg as a characteristic possessed by saccharide-degrading enzymes. As discussed above, the instantly claimed pharmaceutical composition is not distinct or nonobvious over copending claim 10 of ‘252 simply by being outside of a container.  
Claim 3 is analogous to claim 13 of ‘252. Claim 13 of ‘252 recites “wherein the package has a storage stability for a duration of not less than 12 months at 5 °C ± 3 °C”. The term “has a storage stability” is defined to be drawn to a measurement of the titer (i.e. activity) of the enzyme (‘252 Specification, [0044]). Therefore, while claim 13 of ‘252 is limiting the storage stability of “the package”, the lyophilized saccharide-degrading enzyme is the composition with the “storage stability” characteristic. Claim 13 of ‘252 does not require that the enzyme has a titer of not less than 0.3 unit/µg, however, claim 11 of ‘252 makes obvious this further limitation by teaching a titer of not less than 0.3 unit/µg as a characteristic possessed by saccharide-degrading enzymes. As discussed above, the instantly claimed pharmaceutical composition is not distinct or nonobvious over copending claim 13 of ‘252 simply by being outside of a container.  
Claim 4 is analogous to claim 11 of ‘252. The instantly claimed container is generic to the container having “at least one material selected from a group consisting of fine ceramics, silicone resins and fluorine resins at an inner surface of the container” in claim 11 of ‘252. 
Claim 5 is analogous to claim 6 of ‘252. Claim 5 differs from claim 6 of ‘252 by limiting the solution to comprise not less than 2 µg and not more than 7 µg of saccharide-degrading enzyme. Nevertheless, the instantly claimed range is obvious as claim 2 of ‘252 teaches that an acceptable amount per container is less than 10 µg. The claims further differ because the instant claim requires that the “saccharide-degrading enzyme” is chondroitinase ABC. The specification of ‘252 defines the genus “saccharide-degrading enzyme” to include the species chondroitinase ABC ([0013]). The instantly claimed container is generic to the container having “at least one material selected from a group consisting of fine ceramics, silicone resins and fluorine resins at an inner surface of the container” in claim 6 of ‘252. 
Claim 6 is analogous to claim 7 of ‘252. Claim 7 recites that an acceptable titer “is not less than 0.3 unit/µg”.
Claim 7 is analogous to claim 16 of ‘252. Claim 16 of ‘252 recites an activity of less than 5 units. The instant claim of “not more than 4 units” falls within the range of claim 10 of ‘252.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 8 and 9 are analogous to claims 11 and 6 of ‘252, respectively. Although these claims recite an amount of not less than 2.5 µg and not more than 5 µg, these limitations are obvious over the reference application because claim 2 of ‘252 recite that an acceptable amount per container is less than 10 µg.
	Claims 10 and 11 are analogous to claims 11 and 6 of ‘252, respectively. Although these claims recite that the saccharide-degrading enzyme has a titer of not less than 0.36 unit/µg and not more than 1 unit/µg, these limitations are obvious over the reference application because claims 7 and 11 recite that an acceptable titer “is not less than 0.3 unit/µg”. Therefore, the instant range falls entirely within the range of “not less than 0.3 unit/µg” taught by ‘252.

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651